Citation Nr: 0700321	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  00-20 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from December 1965 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in July 
2004 when it was remanded for additional evidentiary 
development.  


FINDINGS OF FACT

1.  The veteran did not engage in combat during military 
service.  

2.  Competent evidence of a verifiable stressor event during 
military service has not been presented.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.304(f)) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for PTSD.  Specifically, the discussion in 
a December 2004 VCAA letter has informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and being adjudicated by this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the December 2004 VCAA letter 
explicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  The Board 
believes that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In this case, the RO's decision came prior to notification of 
the veteran's rights under the VCAA and it could be argued 
that notification was not timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  
Subsequent to the rating decision on appeal, the RO did 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claim and the veteran 
has had the chance to submit evidence in response to the VCAA 
letter.  The claim was denied due to a lack of a verified in-
service stressor and the veteran was informed of this fact.  
In a December 2004 letter, the RO specifically informed the 
veteran of the need to provide specific details of his 
reported in-service stressors.  He was also informed that he 
could submit statements from fellow servicemen and others in 
support of his claim.  The veteran did not respond to the 
RO's request for details regarding his stressor nor did he 
submit evidence from any source.  The claim was subsequently 
reviewed as set out in a September 2005 supplemental 
statement of the case and again denied based on a lack of a 
verified stressor.  The veteran has had the opportunity to 
submit additional evidence in support of his claim but has 
failed to do so even when informed that additional 
information is required to support his claim.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim has been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim in the December 2004 VCAA letter, but 
he was not provided with notice of the types of evidence 
necessary to establish a rating or an effective date for the 
disability on appeal.  The veteran's representative has 
requested a remand to provide the veteran with this 
notification.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection for PTSD, any questions as to the rating or 
effective date to be assigned are rendered moot.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA records have 
been obtained.  The veteran has not been afforded a VA 
examination but such examination would not be probative 
without being based on a verified in-service stressor.  As 
explained in more detail below, the Board has determined that 
the competent evidence of record does not support a finding 
that the veteran experienced a stressful event during 
service.  The requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

Analysis

The veteran seeks service connection for PTSD.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002). 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).  

In the current case, a private psychologist has diagnosed the 
veteran as having PTSD based on reports of in-service 
stressors provided by the veteran.  Associated with the 
claims file is a report of an April 1999 psychosocial 
assessment which was conducted by the private psychologist.  
The diagnosis was chronic, delayed PTSD with depression.  It 
was recorded that the veteran served on a ship most of the 
time in the waters off of Viet Nam.  The private psychologist 
performed a second evaluation in December 2000.  He wrote 
that the veteran served on a ship most of his time in the 
waters off Viet Nam.  He opined that the veteran clearly met 
all the criteria for a DSM IV evaluation of PTSD.  He 
recorded that, while in Viet Nam, the veteran experienced and 
witnessed death and/or injury of individuals with the threat 
to the physical integrity of himself as well as others aboard 
the ship.  He further opined that the veteran certainly had 
PTSD symptoms shortly after returning from military.  The 
psychologist reported that the veteran had outlined his 
traumas which took place during the Viet Nam war and that 
these had previously been submitted to VA.  

While the veteran has been diagnosed with PTSD, the Board 
finds that service connection is not warranted for the 
disability as the diagnoses of PTSD are not based on verified 
in-service stressors.  The Court has held that just because a 
physician or other health professional accepted the veteran's 
description of his active service experiences as credible and 
diagnosed the veteran as suffering from PTSD does not mean 
the Board is required to grant service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2006); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or written 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f) (2006); Zarycki, 6 Vet. App. at 98.  

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Id.  Service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998) 
(wherein the Court stated, "If the veteran engaged in combat, 
his/her lay testimony regarding stressors will be accepted as 
conclusive evidence of the presence of in-service 
stressors").  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.  

In the current case, the Board finds that the veteran did not 
engage in combat.  His service personnel records do not 
demonstrate receipt of any awards or decorations denoting 
participation in combat.  The specialized training he 
received did not pertain to direct combat activities.  He 
served on ships in the waters off Viet Nam but there is no 
evidence that the ships participated in combat or were fired 
on while the veteran was on board.  The ships the veteran was 
assigned to were more support ships than direct combat ships.  
The veteran was on the USS Firedrake (AE14) from April 1966 
to December 1967.  He was on the USS Energy (MSO 436) from 
December 1967 to May 1968 and he was assigned to the USS 
Leader (MSO 490) from May 1968 to October 1969.  The 
Firedrake was an ammunition ship and the Energy and Leader 
were mine sweeping vessels.  VA attempted to obtain the Deck 
Logs for the ships but were not able to do so without being 
able to specify a two month period for the deck logs.  VA's 
request to the veteran for specifics, including dates, of his 
claimed stressor went unanswered.  The veteran has indicated 
that he served as a crewman on a gun on his ship but did not 
report a stressor involving his actually crewing the weapon 
in combat.  His serving on a gun crew occurred while he was 
stationed on board the ammunition ship.  The chance that an 
ammunition ship would participate in shelling of enemy 
positions is remote at best.  He also reported that he loaded 
bombs and worked with radar while in Viet Nam.  Neither of 
these duties, standing alone, would be indicative of 
participation in combat.  The veteran's involvement with 
radar operations would indicate to the Board that he was more 
than likely not on deck but rather in a combat information 
center during any potential contact with enemy forces.  The 
veteran's service medical records do not indicate that he was 
treated for any combat related injuries and it appears that 
the service medical records are complete.  The veteran has 
not submitted evidence from any other source which would 
support a finding that he participated in combat.  

As the Board finds that the veteran did not participate in 
combat, his reports of his in-service stressors must be 
corroborated.  Unfortunately, the veteran has not provided 
sufficient descriptive information regarding the events to 
permit a meaningful search of government records in an 
attempt to verify them and he has not submitted corroborative 
evidence from any other source or informed VA of its 
existence.  

In June 1999, the veteran submitted a written stressor 
statement with his application for compensation.  He wrote 
that just being in a combat zone caused stress.  He served on 
an ammunition ship at one time and worried about it blowing 
up.  He noted that he was treated poorly by superiors and 
other crew members because of his poor performance as part of 
a gun crew.  The veteran reported that his ship was the 
target of hand grenade attacks.  The attacks never succeeded 
as destroyers would intervene, killing everyone on the boats.  
He later learned that most of the attacks were performed by 
old people, women and children.  One time, he claimed that 
his ship was shelling a village which included women, 
children and the elderly when there was a big explosion.  The 
veteran observed his commander and others celebrating the 
explosion and was upset at their reactions.  He wrote that 
his ship was fired on including some close rounds which would 
spray water over the ship.  He reported that he was assigned 
to a mine sweeper when he observed a helicopter being shot 
down by friendly fire.  He also heard the accident as it 
occurred on the radio.  He reported an incident when his ship 
was docked at Cam Rhan Bay and the veteran was allowed to go 
to the beach.  While at the beach, he was fired on.  He 
reported that bullets hit all around but no one was hurt as a 
result of the attack.  Significantly, the veteran has not 
provided sufficient details of the reported incidents 
including any dates which would aid in corroboration.  He has 
provided descriptions of various events but does not indicate 
what ship he was assigned to during any of the incidents.  
The Board finds the veteran's reports of in-service stressors 
to not be credible based on a lack of details such as where 
the events occurred, when they occurred and what ship the 
veteran was assigned to or what location they occurred in.  

In December 2004, VA sent a letter to the veteran requesting 
additional information regarding his in-service stressors, 
including dates, which could be used to corroborate the 
incidents.  The veteran has not responded to this letter.  An 
attempt was made to verify the stressors by requesting Deck 
Logs for the ships the veteran was assigned to during his 
active duty service.  However, the Department of the Navy 
indicated that requests for Deck Logs had to be limited to a 
two month period.  The RO informed the veteran in a September 
2005 supplemental statement of the case that additional 
evidence was required to corroborate his reported stressors 
including information required to obtain the Deck Logs.  As 
noted above, the veteran has not responded to VA's request 
for additional details of the veteran's in-service stressors.  
The duty to assist is not always a one-way street. Woods v. 
Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 
13 Vet. App. 449, 452 (2000) (veteran cannot passively wait 
for help from VA).

The only evidence of record which indicates that any of the 
veteran's reported in-service stressors occurred is his own 
allegations which the Board has found not credible due to a 
lack of details.  The Board is not required to accept a 
veteran's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

After considering the evidence of record, the Board does not 
find that the veteran has a verified or verifiable stressor.  
In the absence of a verified or verifiable stressor event 
which is the corner stone of a PTSD claim, service connection 
for PTSD must be denied.  38 C.F.R. § 3.304(f) (2006).  

The preponderance of the evidence is against a grant of 
service connection for PTSD, as the veteran has not alleged 
any in-service stressor event which is verified.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir.  
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 




ORDER

The appeal is denied. 



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


